Citation Nr: 9902133	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  93-26 791	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE


Entitlement to service connection for somnambulism.



ATTORNEY FOR THE BOARD


J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1990 to 
March 1991.

This matter is before the Board of Veterans Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1993 rating determination by the New York, New York, 
Regional Office (RO) which denied entitlement to service 
connection for somnambulism.  This case was previously before 
the Board in October 1995 and remanded for additional 
development and adjudication.


FINDING OF FACT

1.  Somnambulism is not currently objectively demonstrated.

2.  The veteran's claim for service connection for 
somnambulism is not accompanied by any competent medical 
evidence to support that claim.

3.  The veteran's claim for entitlement to service connection 
for somnambulism is not plausible.


CONCLUSION OF LAW

The claim for service connection for somnambulism is not 
well-grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 
& Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show that in 
March 1991 the veteran was evaluated for an episode of 
sleepwalking.  On examination his cognitive abilities were 
within normal limits and there were no indications of mood, 
psychotic or personality disorders.  The veteran stated that 
his adjustment to the Navy had been adequate and denied any 
problems.  He was neutral about remaining in the Navy, 
stating that he did not mind, but was concerned that if he 
were in fact a sleepwalker that he would injure himself in a 
shipboard environment.  The clinical impression was 
sleepwalking disorder by history.  The veteran subsequently 
received an administrative discharge from service for the 
convenience of the government by reason of somnambulism.  

The veteran underwent VA examination in February 1993.  
During psychiatric evaluation he reported that he developed 
sleepwalking for the first time in his life during service 
which resulted in his being discharged from the Navy.  He 
reported that he did not have a sleepwalking problem prior to 
service and never saw a psychiatrist or had trouble with the 
law.  He also reported that he has never attempted suicide, 
had a problem with substance abuse, major medical disorders 
or positive genetics for mental illness in his family.  He 
stated that he still experiences symptoms similar to 
sleepwalking but this was not definite and he has never been 
on medication for such a condition.  The veterans mother 
told him that since his discharge from the Navy he has had 
difficulty maintaining attention and concentration.

On examination the veteran gave relevant and concise 
responses and communicated well.  His affect was within 
normal limits and was appropriate.  There was no evidence of 
specific anxiety syndrome, suicidal ideation or psychotic 
thought content.  He was oriented, alert and cooperative.  
Memory, intelligence, general information and calculation 
were good and proverb interpretation, differentiation of 
similar items and judgment in a specific situation were 
satisfactory.  Neurological examination of the veteran was 
entirely normal, including mental status, coordination, 
reflexes and sensation.  The diagnosis was somnambulism.

In a June 1993 rating decision the RO denied service 
connection for sleepwalking on the basis that the disorder is 
a developmental condition which is not considered a 
disability under the law.  

In October 1995, the Board found that the issue of service 
connection for somnambulism could not be properly adjudicated 
without additional information.  In order to assist the 
veteran in developing his claim, the case was remanded for 
additional development to include a VA examination.  

In response to the Boards request for records, VA outpatient 
treatment records were obtained which show treatment of 
various physical disorders between 1993 and 1996.  These 
records are negative for complaints, treatment or diagnoses 
pertaining to sleepwalking.  Additional VA records show the 
veteran was hospitalized in January 1997 for schizophrenia.  

On VA examination in 1997 the veterans sleepwalking episodes 
in service and subsequent discharge were noted.  He denied a 
history of sleepwalking or substance abuse during child hood 
or at anytime during service.  He did report that his mother 
had observed one episode of sleepwalking since his discharge 
from service.  It was noted that in January 1997 the veteran 
was hospitalized for chronic paranoid schizophrenia and that 
these symptoms had been present for two to three years prior 
to his admission.  Examination revealed no evidence of 
thought disorder, although the veteran did tend to minimize 
his symptoms and there was some poverty of thought content.  
He was not tangential but circumferential with no loose 
associations.  He denied present paranoid delusions but 
admitted to voices although their frequency diminished since 
he was placed on medication.  He also denied homicidal or 
suicidal ideation and his behavior had become more 
appropriate since taking medication.  The diagnosis was 
paranoid schizophrenia.  In pertinent part, the examiner 
concluded that the somnambulism noted while in service was 
correctly identified as a developmental disorder although the 
veteran did not evidence symptoms in his early life.  

An Additional VA examination, to determine the presence and 
severity of somnambulism, was performed in August 1998.  The 
veterans psychiatric history was noted and for the first 
time it was reported that he had at least one episode of 
sleepwalking during childhood.  The veteran denied any 
sleepwalking since service and the examiner noted there was 
no evidence of sleepwalking during a recent hospitalization 
of 6 weeks duration.  Somnambulism was not diagnosed and the 
examiner concluded the veteran did not meet the diagnostic 
criteria for somnambulism and had only occasional nocturnal 
agitation as a result of his paranoid schizophrenia.  

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Veterans Appeals (Court) has defined a well-
grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well-grounded, the veteran cannot invoke the VAs duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  However, service connection 
cannot be granted when a claimed condition was merely acute 
and transitory.  When the fact of chronicity in service is 
not adequately supported, then continuity of symptomatology 
after discharge from service is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  Furthermore, congenital 
or developmental defects are not diseases or injuries for VA 
compensation purposes and may not be service connected.  38 
C.F.R. § 3.303(c) (1998); see also See VA O.G.C. Prec. Op. 
No. 82-90 (July 18, 1990).

In the veterans case, service medical records show 
evaluation for at least one episode of sleepwalking in 
February 1991.  The records are otherwise negative for 
complaints, findings or treatment associated with the 
sleepwalking and do not indicate any residual chronic 
disorder.  The veteran later received an administrative 
discharge due to somnambulism.

Post-service medical evidence reflects treatment beginning in 
1993 for multiple physical and mental disorders, but does not 
indicate evidence of any recent complaints or evaluations for 
sleepwalking.  Also, neither the October 1997 nor the August 
1998 VA examination reports show current complaints nor 
current symptomatology associated with sleepwalking, with 
both reports indicating the veteran had only a history of the 
condition, rather than a current disorder.  Specifically, the 
VA examiner in 1997 concluded that the veterans episode of 
sleepwalking in service was correctly identified as a 
developmental disorder and the VA examiner in 1998 noted the 
veterans history of sleepwalking inservice but concluded 
that he did not meet the diagnostic criteria for 
somnambulism.  In this case there is no competent medical 
evidence showing a current diagnosis of somnambulism for 
which service connection may be established.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the United States 
Court of Veterans Appeals noted that, "Congress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability...In 
the absence of proof of a present disability there can be no 
valid claim." In the absence of a diagnosis of somnambulism 
currently, the Board concludes that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim imposed by 38 U.S.C.A. § 5107(a).

Therefore, the Board finds that veteran has competent medical 
evidence which would satisfy the above regulation or 
otherwise establish the presence of a ratable disability 
linked to service.  With no competent evidence of a current 
disability, as defined by VA regulation, or of a nexus with 
military service, a well-grounded claim has not been 
presented.  In the absence of a well-grounded claim, the 
Board does not have jurisdiction to decide the merits of the 
matter, and the appeal must be denied.  Boeck v. Brown, 7 
Vet.App. 14 (1994).

While the veterans allegations of entitlement have been 
considered, his lay assertions, as they pertain to a question 
of medical diagnosis, or causation, are not supported by 
competent evidence and, as such, cannot constitute evidence 
to render the claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App 609 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).


ORDER

Entitlement to service connection for somnambulism is denied.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
